Citation Nr: 1724685	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified with features of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1973, and from October 1974 to October 1978.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  (In a September 2012 decision, the Board noted as an aside that the Veteran had not filed a timely appeal to the April 2012 rating decision; however, upon further review of the claims file, the Board finds that a timely substantive appeal had been received.  Thus, the rating decision on appeal is the April 2012 RO decision as noted by the RO.) 


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's acquired psychiatric disability has manifested in symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; memory loss for names of close relatives or his own name, near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; inability to establish and maintain effective relationships; panic attacks more than once a week; difficulty establishing and maintaining an effective social relationship, or difficulty in understanding complex commands.

2.  Throughout the rating period on appeal, the Veteran's service-connected acquired psychiatric disability is best summarized as causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety disorder not otherwise specified with features of PTSD have not been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Rating Disabilities 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Rating Acquired Psychiatric Disability 

Acquired psychiatric disabilities are rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118 


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's anxiety with features of PTSD is rated as 30 percent disabling from February 2006, the effective date of service connection and the beginning of this appeal period.  The Board finds that an increased rating is not warranted at any time during the appeal.  In reaching this decision, the Board has reviewed the evidence of record, to include VA and private records, and the statements as to the Veteran's symptoms.  The Board wishes to make it clear that while it has read all the evidence, it will not discuss each and every reported symptom for each and every encounter. Gonzalez, supra.

As an initial matter, the Board notes that the Veteran has carried multiple diagnoses for mental disorders over the course of this appeal.  The Veteran is only service-connected for anxiety with features of PTSD.  Here, the medical evidence, and particularly the January 2012 VA examination report and the opinion of the VA clinician in 2015, clearly differentiates between the symptomatology attributed to the nonservice-connected mental disorders and the service connected anxiety with PTSD features.  The 2012 examiner differentiated the Veteran's symptoms as follows:  His anxiety caused recurrent distressing dreams, increased arousal, problems with concentration, and exaggerated startle response.  His schizoaffective disorder was responsible for hallucinations, and mood episodes.  As the examiner also found that mild memory deficits can be associated with all three of the conditions, the Board will consider mild memory deficits as related to his service-connected disorder, unless otherwise differentiated in the record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's symptoms increased sometime prior to the date of the examination reports. 

The Board has broken down the rating period (s) into smaller time frames for purpose of analysis.  The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.  

The Board has considered all of the Veteran's service-connected disability symptoms regardless of whether they are the examples listed in the rating criteria.  

SSA records reflect that the Veteran had not performed any gainful activity since January 1994.  The records, which are more than two decades old, not that the Veteran has a "well documented history of continuous alcohol abuse which has resulted in severe memory loss, paranoid ideation, hallucinations and diminished mental capacity."  It was further noted that he "experiences marked limitations in social functioning, daily activities and in persisting and completing tasks.  His impairments, which were considered severe under the Social Security Act, were noted to be "alcohol dependency, possible organic mental disorder, schizoaffective disorder, and a history of drug abuse."  

A May 2005 VA examination report reflects that the Veteran reported some memory problems, but it was noted that with medication, he had some improvement in his memory.  It was also noted that upon evaluation by the Webster Memory Scale, the Veteran's memory was in fact functioning in the average range relative to his age.  It was noted that the Veteran had some difficulty with concentration but it was not noticed to cause any significant difficulty.  The Veteran was also found to have a "somewhat unusual personality but does not show evidence of need for aid and attendance".  The Veteran was noted to have a history of a schizo-affective disorder.  

Records in 2006 reflect that the Veteran had a diagnosis of schizoaffective disorder and had been doing well off his medication, but he subsequently became depressed and wished to go back on medication after experiencing stress due to marital conflict with his new wife (e.g. June, July 2006).  An August 2006 VA clinical record reflects that the Veteran appeared to be making a stable adjustment to married life.  Upon examination, he was casually dressed and groomed, and cooperative with good eye contact.  He interacted appropriately and exhibited no abnormal mannerisms.  It was noted that his "speech is somewhat tangential but he is easily redirected.  Mood is mildly anxious, affect is full range and congruent.  Thought processes significant for absence of any lethal ideation, without evidence of any overt paranoia or delusions."  The Veteran did not have any hallucinations and was cognitively alert and oriented times three.  He had limited insight into the nature of his symptoms, and his judgment was limited.

In sum, the evidence is against a finding that a rating in excess of 30 percent was warranted.  With the exception of, at most, mild memory impairment, the Veteran's symptoms noted during this period were attributed to a nonservice-connected disability.  The mild memory loss attributable to his now service-connected anxiety disability would not warrant a rating in excess of 30  percent.  

2007

Records in 2007 reflect that the Veteran was casually dressed and groomed, cooperative, and with good eye contact.  He interacted appropriately and exhibited no abnormal mannerisms.  It was noted that his speech was somewhat tangential but he is easily redirected.  His mood was mildly anxious, but with an affect which had full range and was congruent.  The Veteran's thought processes were significant for absence of any lethal ideation, without evidence of any overt paranoia or delusions.  He had no hallucinations, and was alert and oriented times three.  He had limited insight into the nature of his symptoms, and his judgment was limited.  The diagnosis was schizoaffective disorder by history.  He was assigned a GAF score of 60 (e.g. February 2007, June 2007 records).

2007 records also note that he was sleeping better (June 2007) but with nightmares on occasion, and had found therapy helpful with stressors and marital conflict.  An August 2007 record noted a hallucination-like symptom of hearing a radio playing in his head, but with no clear psychotic evidence.  The Veteran complained of depression, anxiety, and recently of nightmares and anger control problems.  It was noted that he had recently started a divorce process, and was dealing with a conflict with his brother who has been trying to take guardianship over his finances, and was also dealing with the stress of his father's health problems.  The examiner considered the Veteran's assertion that he may have PTSD, but found against it.  The examiner stated "[m]y findings are that the original diagnosis of Schizoaffective Disorder is appropriate and PTSD is not diagnosed at this time."  A December 2007 record reflects that the Veteran has documented schizo-affective disorder was not on medications and was manic on that today.  He had forced speech and flight of ideas and grandiosity.

In sum, the evidence is against a finding that a rating in excess of 30 percent was warranted based on the symptoms associated with his service-connected anxiety.  During this period, distressing dreams and anxiety were noted.  Primarily, the Veteran's symptoms were those noted by the 2012 examiner to be related to his nonservice-connected schizoaffective disorder.  

2008

Records in 2008 are against a finding that a rating in excess of 30 percent is warranted for service-connected anxiety.  December 2008 records show that the Veteran was cooperative with good eye contact, interacted appropriately, and exhibited no abnormal mannerisms.  His speech was coherent and goal directed.  His mood was mildly anxious, and his affect was full range and congruent.  He did not have any suicidality, lethal ideation, overt paranoia, delusions, or hallucinations.  He was alert, oriented times three, and had fairly intact insight and judgment.  The Veteran stated that he had not been depressed, and his energy and appetite are good.  His mother had passed away in October 2008 and the Veteran reported that although this was a stressful time, he felt that he has coped well, and had moved into an apartment following her death.  He noted that he has a fairly good relationship with his brother.  

The Veteran is service-connected for an anxiety disorder; thus, assuming his symptom of being "anxious" is due to his service-connected disability, it was noted to only be mild despite the Veteran undergoing the stress of his mother's death.  The evidence does not support a rating in excess of 30 percent.

2009

A March 2009 VA examination report reflects that the Veteran's nonservice-connected schizoaffective disorder symptoms include frequent auditory hallucinations, and psychomotor excitement.  It was noted that negative symptoms include frequent emotional withdrawal, social withdrawal; occasional difficulty with abstract thinking, occasional decreased verbal - interactional process.  General symptoms included increased somatic concern, anxiety, tension, depression, active social avoidance.  The symptoms were reported as mild in nature. 

Upon examination in 2009, the Veteran was clean and neatly groomed, with unremarkable psychomotor activity, clear speech, normal affect, and good mood. He had a cooperative, friendly, and relaxed attitude, intact attention (was able to do serial 7's and spell a word forward and backward), intact orientation, unremarkable thought process, and unremarkable thought content.  He did not have any delusions, inappropriate behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He understood the outcome of his behavior, and understood that he has a problem.  He reported auditory hallucinations, which were not persistent.  He had good impulse control and no episodes of violence.  There was no problem with activities of daily living.  His remote, recent, and immediate memory were all normal.  The examiner assigned a GAF score of 64 and stated that the Veteran had "mild social and occupational impairment due to schizoaffective disorder" and "does not meet the DSM-IV criteria for a diagnosis of PTSD".  The examiner found that the Veteran's mental disorder symptoms are controlled by continuous medication.  The Veteran reported that he retired in 1993 due to his psychiatric problem.

A July 2009 VA clinical record reflects that the Veteran was compliant with medications, and he reported that he has not been depressed, had good energy, and had a good appetite.  He reported that he was coping well with the loss of his mother.  He also reported that he and his brother have a "fairly good relationship".  The Veteran reported that he spends "a lot" of time at "J.'s" drinking coffee and "visiting with friends".  He denied suicidality, hallucinations, and paranoid ideation.  Upon examination, his speech was coherent and goal directed, his mood euthymic, with full range and congruent affect.  He exhibited no abnormal mannerisms.  He did not have any lethal ideation, overt paranoia, delusions, or hallucinations.  He was alert and oriented times three with fairly intact insight and judgment.  His GAF score was 60. 

The Veteran testified, with regard to whether he was entitled to service connection, at an August 2009 Board hearing before a Veterans Law Judge other than the undersigned.  He noted that he applied for service connection after the subject came up when he was "drinking coffee at Wal-Mart with my buddies"; thus, indicating that he did leave the home and socialize with friends in a public place.  He also reported that he had been sleep walking with nightmares, had memory problems, and is "probably a dangerous cook" because one time he left a bag of sugar too close to the oven.  He testified that he can clean the house and can do complex things better than he can do simple things.  As he explained it, he can "probably build a rocket ship but I can't put a postage stamp on an envelope".  With regard to driving, he testified that he has gotten lost due to following the Garmin GPS system which led to a dead end.  He acknowledged that he has been diagnosed with "schizo-psycho disorder."

November 2009 VA records reflect that the Veteran does not meet the criteria for PTSD or the criteria for the need for aid and attendance.  The clinician noted that the Veteran drove himself to the appointment, and that it was a long distance (i.e. more than 100 miles), that he dresses himself, bathes himself, and feeds himself.  The Veteran reported that he sometimes feels depressed and has occasional nightmares, and he wished for an increase in medication (Prozac).

In sum, the evidence is against a finding that a rating in excess of 30 percent was warranted in 2009 for his service-connected disability.  The Veteran had symptoms of anxiety and sleep walking with nightmares, which are associated with his service-connected disorder.  The Veteran's symptoms of all acquired psychiatric disabilities were described as mild, he socialized with friends, he was oriented and alert, he was able to drive himself more than 100 miles to a mental health interview, he could do serial 7's, and he had intact memory.  He did not have symptoms of anxiety which were shown to cause occasional and social impairment with reduced reliability and productivity.   

2010

A December 2010 VA report reflects that the etiology of the Veteran's deficits was not entirely clear.  It was noted, in pertinent part, as follows:

Prominent visuospatial, psychomotor, and executive decline are characteristic of persisting alcohol-induced dementia.  In light of [the Veteran's] reported history of past alcohol dependence, this represents a likely contributing factor to his ongoing cognitive difficulties that may have exacerbated a premorbid developmental weakness in visuospatial ability. . .  . .  Importantly, [the Veteran] did not demonstrate the amnestic memory pattern typical of an incipient Alzheimer's related mild cognitive impairment (MCI) or early-stage dementia.  In addition, [the Veteran]'s reported everyday functioning is more consistent with MCI [mild cognitive impairment] than an early/mild dementia.  Finally, with respect to his psychological/emotional functioning, the current evaluation suggests minimal current depressive symptomatology and the possibility of a long-standing characterological disturbance (i.e., schizotypal personality disorder) marked by odd behavior and thinking, aberrant perceptual experiences, and social maladjustment.

The examiner diagnosed the Veteran with Non-Amnestic Mild Cognitive Impairment secondary to chronic alcohol dependence; rule out posterior cortical atrophy; possible additional contribution from microvascular processes and possible psychotic disorder.  He was also diagnosed with alcohol dependence in full remission, and Schizotypal Personality Disorder (Rule out).  The report reflects that the Veteran reported persistent short-term memory difficulties and longstanding difficulty in completing or "figuring out" visuomotor tasks such as tying knots and disentangling paper clips, as well as more recent difficulty in recognizing acquaintances.  He denied frequent visuospatial disorientation, but reportedly got lost on his way to the present evaluation, after driving past the correct freeway exit.  It was noted that the Veteran was currently independent in self-care ADLs, and reported no decline in medication management and household tasks, such as cooking and cleaning.  However, it was noted that he currently receives assistance in financial management.  (The Veteran reported that his brother was appointed as his representative payee in 1993 following the onset of cognitive difficulties).  It was noted that the Veteran continues to drive independently.  In terms of emotional/psychological functioning, the Veteran denied significant current or past depressive symptomatology.  He described his personality as both "introverted" and "extremely extroverted" at different times during the interview; he admitted to having had few friends throughout his life.  He reported a past history of potentially sub-clinical psychotic symptoms (i.e., he reported either seeing or possibly dreaming that he saw his dead cat in bed, occasionally hearing his mother call his name, and "getting tunes stuck in [his] head.") According to the Veteran's report, these symptoms began in 1993, were well controlled with olanzapine at that time and have not reoccurred.  Current hallucinations and delusions were denied. 

The December 2010 report reflects that the Veteran lived alone, was divorced from his third wife in 2008, and currently had a girlfriend.  The Veteran arrived an hour late for the examination and his attire was "somewhat sloppy" albeit "adequately groomed."  He maintained a socially appropriate interpersonal demeanor throughout the evaluation.  He displayed no evidence of cognitive symptom embellishment or an exaggerated test-taking attitude.  He was alert and oriented. The Veteran's memory for current and recent newsworthy events and persons was intact.  His speech was fluent and there was no evidence for word finding difficulties and phonemic paraphasic errors; however, his speech was mildly circumstantial and notable for somewhat odd thought content and loose associations.  As an example, it was noted that the Veteran "called himself a 'philosophical thinker' several times and made frequent comments such as 'I always say location is a frame of mind' and 'What is normal?'"  His speech was negative for neologisms, flight of ideas, ideas of reference, and delusions.  Clinical observation revealed no striking lapses in attention or sensor perceptual deficits and no evidence of hallucinations.  The Veteran presented with full affect; and his mood was euthymic.  He denied current and prior active suicidal ideations and homicidal ideations. 

With regard to his memory, it was noted that the Veteran "demonstrated poor performance on visually dependent memory tasks relative to grossly intact memory for verbal information."  It was also noted that "when to-be-remembered verbal information was presented in organized, contextually-laden narrative format, he performed within the high average range on initial learning, delayed recall, and recognition memory.  In contrast, on a test of visual memory his registration/encoding and retention were both mildly to moderately impaired.  Visual recognition performance was borderline to mildly impaired."

Formal testing revealed relatively reduced performance on motor and visually-dependent tasks of attention.  His attention span, working memory, and speeded verbal information processing were all average and spatial attention span was low average.  In contrast, he performed within the mildly impaired range of functioning on a simple, visuomotor sequencing/psychomotor speed task and within the lower end of the borderline impaired range on a more complex version of the same test, requiring set shifting.  His speech was mildly circumstantial with loose associations.  Formal testing revealed confrontation naming/word retrieval performance in the high average range.  Semantic verbal fluency/speeded word generation was average and only slightly better than phonemic verbal fluency, which was average to below/low average.  Formal testing revealed prominent impairments in both motor-free and motor-dependent visual cognitive skills.  Visual abstraction/problem solving was moderately impaired. Performance on tests of executive functioning was variable, with visually-dependent tasks revealing greater impairment.  His performance on a situational verbal problem-solving task was within normal limits.  He performed within the average range on a test of discrete verbal abstract reasoning and within the below/low average range on a test of phonemic verbal fluency/speeded word generation.  In contrast, he performed within the lower end of the borderline impaired range on a test of cognitive flexibility requiring visuomotor speed.  His performance on a non-verbal problem solving task requiring adaptation to examiner feedback was impaired and notable for poor task conceptualization and the use of only a single, perseverative response set. 

In sum, the evidence is against a finding that a rating in excess of 30 percent was warranted in 2010 for his service-connected disability.  Even assuming that the Veteran had mild cognitive impairment due to alcohol dependence, and assuming arguendo that the alcohol dependence was due to his service-connected disability, the Veteran still had symptoms that equated to no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While he reported some memory impairment, his memory for current and recent newsworthy events and persons was intact, and his memory relative to verbal information was grossly intact.  As long as informative was presented in an organized contextually laden narrative, he performed within the high average range.  

The Board has considered all of the clinical findings and finds that the Veteran's symptoms are adequately compensated in a 30 percent rating.

2011

A June 2011 record reflects that the Veteran was cooperative, alert, oriented, pleasant, calm/relaxed.  There are no clinical records which reflect that the Veteran had mental health symptoms which would warrant a rating in excess of 30 percent. 

2012

Private records reflect that the Veteran attended group therapy and interacted actively or moderately, had a stable mood, was calm, and had only mild impairment (e.g. August 2012, October 2012, and December 2012)

A January 2012 VA examination report reflects that the Veteran's symptoms of schizoaffective disorder "are fully controlled on antipsychotic medication".  The examiner further stated as follows:

Veteran reports symptoms of anxiety related to his military combat experiences that date back shortly after his return from [Vietnam] and continue to the present.  Veteran reports recurrent dreams of combat situations however with the exception of recurrent nightmares the PTSD related symptoms Veteran reports are relatively mild and infrequent and Veteran does not report sufficient avoidance symptoms (Criterion C) to meet DSM IV criteria for the [diagnosis] of PTSD.  Therefore, the diagnosis of anxiety d/o NOS with features of PTSD is given.

The January 2012 examiner assigned a GAF score of 58, and differentiated the Veteran's symptoms as follows:  His anxiety caused recurrent distressing dreams, increased arousal, problems with concentration, and exaggerated startle response.  His schizoaffective disorder was responsible for hallucinations, and mood episodes; however, it was asymptomatic at the time and apparently stable on antipsychotic medication.  His alcohol dependence was in full remission and caused no current symptoms.  The examiner found that mild memory deficits can be associated with all three of the conditions. 

The January 2012 VA examiner found that the Veteran's symptoms were best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation; this would correlate to a 30 percent rating.  The 2012 VA examiner also opined that the above noted impairment is attributable to the diagnosis of anxiety.  

The January 2012 examination report reflects that the Veteran reported that he does not get depressed as much as he used to, can usually control his temper but is too argumentative, feels anxious at times and worries about the future, has not had panic attacks recently, and had no history of suicide attempts or suicidal ideation.  He reported a history of hallucinations.  He reported he sleeps well apart from nightmares about twice a week, and that he talks in his sleep.  His memory was intact.  Testing revealed mild deficits in memory likely related to his history of alcohol dependence and schizoaffective.

The January 2012 examiner found that with the exception of recurrent nightmares, the PTSD related symptoms which the Veteran reported, are relatively mild and infrequent.

A June 2012 record reflects that the Veteran stated that he was doing pretty good but that he wanted to be seen because his representative told him "told him he needed to have a psychiatrist evaluate him and lower his GAF because he has filed for an increased SC rating" and would like a 50 percent rating.  The Board finds it notable that the Veteran himself did not state that his was feeling worse or that his symptoms were moderate or severe; rather, he indicated that he sought an evaluation to obtain a lower GAF score in an effort to obtain an higher VA disability evaluation and thus, higher compensation.

The clinician stated that he explained to the Veteran that when he had been seen in January, his GAF score was a 58 and that he did not actually function at a lower level.  The Veteran denied any current depression, anxiety, delusions, or paranoia.  He stated that he had not had hallucinations in years.  He stated that he was an extrovert and "really enjoys being around people.  He has no problems going into crowded stores such as Wal-Mart."  The Veteran reported occasional nightmares and that he startles easily.  The Veteran reported trouble with memory at times, and that he takes antidepressants. He denied any lethal ideation, plan, or intent.  The Veteran currently had a girlfriend and they were noted to have been together for four years.  Upon examination, the Veteran was cooperative, had good eye contact, interacted appropriately, exhibited no abnormal mannerisms, and had coherent speech.  He also had goal-directed speech, an euthymic mood, an affect which was full range and congruent.  He did not have any lethal ideation, overt paranoia, delusions, or hallucinations.  He was alert and oriented times four, with fairly intact insight and judgment.  He was assigned a GAF score of 58. 

The Veteran's mild and infrequent symptoms, such as concentration problems, increased arousal, exaggerated startle response, mild memory loss, and occasional nightmares, did not prevent him traveling to crowded stores or have a relationship with a long-term girlfriend.  They did not cause sleep problems the majority of the time, and they did not cause chronic depression, frequent panic attacks, suicide ideation, homicide ideation.  

2013

Private records reflect that the Veteran attended group therapy and interacted actively, moderately, or minimally, had a stable mood, was calm, and had only mild impairment (e.g. March 2013, May 2013, June 2013, August 2013, October 2013). 
Records in 2013 reflect that the Veteran had an unintentional overdose of medication due to memory problems and pain, but that he did not intend to commit suicide, and there is no clinical evidence otherwise.  (See April and May 2013 records.)  His brother was attempting to assist him and seek guardianship.  The clinician subsequently organized the Veteran's prescription medication for him. 

A May 2013 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) reflects that the Veteran has diagnoses of schizoaffective disorder, PTSD, and anxiety disorder.  It was noted that he "may be able to [prepare] simple meals such as soups and sandwiches" and that he had lost weight.  It also noted that he has poor hygiene at times and is forgetful.  It was noted that he requires medication management in that he "has been unable to keep meds straight and take complainant."  It was also noted that his brother may seek guardianship in the future because the Veteran has trouble following directions at times, and his brother helps with finances.  The Veteran appeared anxious and sad at the appointment.  He was noted to have poor memory and balance.

A May 2013 VA clinical record reflects that the Veteran has memory problems and "gets extremely confused and is getting lost more frequently."  The clinician had to help the Veteran with directions and appointments.  The record reflects that the Veteran's brother was now filling his pill planner.  The Veteran reported that his PTSD related problems are "less and having nightmares 1-3 times per week".  The Veteran was living independently (he was no longer in assisted living) and he felt that he had a lot of people around to provide support. 

A June 2013 record reflects the following:
 
Patient has a long history of treatment in this Clinic for Schizoaffective Disorder. More recently the patient was apparently approved for service connection with a diagnosis of PTSD. I have evaluated the patient two times in the past. On one occasion in 2005 he was seen after concerns were expressed regarding his memory. At that time I found his memory to be in the average range. Later I conducted a PTSD screening and did not find evidence to support that diagnosis at that time. He was later diagnosed with PTSD and awarded a service connection. The patient was referred to me today by Dr. Jamil because the patient's brother had expressed concern about his functioning.  . . . . They include concerns that the patient is confused about his medication and may not be taking it properly, concerns about his living conditions, and concerns that his memory is poor. Since that time the patient has moved into a retirement village where his meals are prepared and the apartment cleaned for him. A home health nurse visits weekly and helps the patient organize his medication.  The Veteran reports that since he has moved he has been doing well. He continues to drive and reports no problems. No accidents in the past year. He reports that he manages his own Navy retirement and his brother manages his Social Security benefits and pays part of his bills. The patient reports no difficulty with the current arrangements and said that he does not have financial problems or stress. Patient is well aware of the amount of his income and bills. He readily can discuss his expenses. He reports no periods of confusion or getting lost. He does admits that his memory is "not good" but said that he has not noticed changes in the past several years. During interview the patient was alert and oriented x4. He was able to provide historical information accurately and without difficulty. Patient displayed no difficulty with concentration or attention. 

2013 VA records reflect that the Veteran's mood was euthymic.  He was alert and oriented times three.  It was noted that he was living at an assisted living center, where he received his meals.  The Veteran reported that he and his brother do not "talk lately" and the Veteran felt that his brother "does not have to be on his VA business."  The Veteran was well groomed, kept eye contact while talking with normal tone of voice and rate of speech.  The Veteran reported that he has a fiancé and is less anxious.  He also reported that he sleeps well most of the time, but has mild depression at times. (See October and November 2013 records.)  The Veteran stated that his mood is stable and denies any profound depression or having any suicidal ideation.  The Veteran was noted to have mild memory problem and has been on Galantamine.  He denied any manic or hypomanic episode or having, confusion, behavioral issues, legal issues, or hallucinations.  The Veteran stated that he felt that he was stable and wanted to continue his medication.

It was noted that he had symptoms such as mild sad mood, anhedonia, insomnia, fatigue/low energy, fear of going crazy, flashbacks, nightmares, hypervigilance, feeling of helplessness, and avoidance.  He did not have agitation, feeling of worthlessness, suicidal ideation, homicide ideation, flight of ideas, or impaired concentration.  He had a cooperative mood, and coherent thought process.  He was assigned a GAF of 50-55.

A November 2013 VA mental health note reflects that the Veteran wished to have the clinician help him regain control off his finances from his brother.  The Veteran stated that "he is uncertain if his brother is managing the money in his best interest and also because he 'just wants to be over my own money'. I [sic] review of the patient's sources of income, monthly expenses, etc. it became clear to the patient that his brother was appropriately handling the money and that all of the money was accounted for. Patient then made a decision not to request a change in his financial benefits. Patient does seem able to manage his own financial benefits but at this time he will not seek a change."

The Board acknowledges that the examiner assigned a GAF score which was lower than that previously assigned, and that he was on medication for his memory; however, as noted below, the same GAF score was shown to correlate to only occasional decease in work efficient and intermittent periods of inability to perform occupational tasks. 

2014

Private records reflect that the Veteran was able to actively interact in group therapy, at which he had a stable mood, stable conduct, was clam, and had only mild impairment. 

2014 VA records reflect that the Veteran was living in an assisted living facility and thinking about moving in with his girlfriend.  The Veteran reported feeling stable.  He denied profound depression, suicidal ideation, hallucinations, manic or hypomanic episodes, delusions, confusion, behavioral issues, or having any legal issues.  The Veteran reported mild sad mood, anhedonia, insomnia, fatigue/low energy, fear of dying, fear of going crazy, nightmares, flashbacks, hypervigilance, avoidance, and feeling of helplessness.  He denied suicidal ideation, homicidal ideation, or flight of ideas.  He had a coherent thought process, fair insight and judgment, was oriented, and had mildly impaired memory.  He had a GAF of 50-55.  (See January 2014).

A February 2014 record reflects that the Veteran was going to move into a house with his girlfriend.  

2015

In a written statement received by VA in May 2015, the Veteran asserted that he has no friends, panic attacks, nightmares, depression, spends most of his day in bed, goes for a week without a shower, doesn't feel like shaving, and doesn't remember the name of people or from where he knows them. 

An October 2015 VA memorandum from a field examiner (S.W.) with regard to competency reflects the following:

[The Veteran] demonstrated to this field examiner that he was knowledgeable of his financial assets and obligations. He was able to identify all income sources and amounts and relate specific information regarding his day-to-day expenditures.  It was also noted that he has successfully managed his VA benefit independently since ,[sic] the date he began receiving his benefits by Supervised Direct Payment. [The Veteran] is capable of managing his VA benefit . . . 

An October 2015 VA examination report reflects that it is possible to differentiate what symptoms are attributable to each of his diagnoses.  The examiner found that the Veteran's stressor-related disorder causes feelings of anxiety, re-experiencing of traumatic events, and increased arousal.  His nonservice-connected schizoaffective disorder included a history of psychosis, including hallucinations as well as mood episodes.  He was stable on antipsychotic medication.  The 2015 VA examiner found that the Veteran's symptoms were best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation; as noted above, this correlates to a 30 percent rating.

With regard to social activities and abilities, it was noted that the Veteran lives with a female friend, whom he described as his best friend, although they argue a lot.  The Veteran reported that he finds it difficult to keep friends because he argues with them a lot.  He reported that he mainly has acquaintances.  The Veteran reported limited contact with his family, and described his brother as a "very evil man".  The Veteran was upset that his brother tried to "commit him years ago".  He also reported that he does not have much contact with his sisters.  The Veteran reported that he spends his day watching television or playing with his dog; he indicated that he does not have a hobby.  

Upon examination in 2015, he was alert and oriented with clear and coherent (but slightly pressured) speech.  He described his mood as "always good" and "alright".  He was became tearful at one point during the examination.  His thought processes and content were within normal limits as long as he adheres to medication.  He denied suicidal ideation and homicidal ideation, and denied hallucinations (as long as he adheres to mediation).  His memory was a 25/30 on SLUMS which is indicative of mild cognitive impairment.  He was easily distracted, but had fair insight, fair judgment, and average impulse control.  The Veteran reported that he sleeps okay with eight hours at a time with mediation, but without mediation, he has trouble.  He reported nightmares two to three times a week.  The Veteran reported that with regard to meal, his friend usually cooks and he does the dishes; however, they have been going out to eat for the past week because they had not been to the grocery store.  The Veteran reported feeling depressed a lot but cannot identify any particular trigger.  He also reported feeling anxious when he hears loud sounds and reported that he does not like crowds.  He denied panic attacks.  The examiner found that the Veteran did not meet the full criteria for PTSD.   The examiner found that the Veteran had depressed mood, anxiety, and mild memory loss such as forgetting names, directions or recent events.  He was also found to be able to handle his finances.  The examiner noted that the Veteran has no problems with thought processes/content or hallucinations as long as he adheres to medication.

The evidence as a whole is against a finding that the Veteran warrants a rating in excess of 30 percent.  During the rating period on appeal, he has not been clinically found to have occupational and social impairment with reduced reliability and productivity due to his service-connected disability, or more severe impairment.  

Conclusion

The Veteran's service-connected symptoms have at times been clinically distinguished from his nonservice-connected schizoaffective disorder as noted above by the 2012 and 2015 VA examiners.  While the Veteran has had memory problems, they have not been shown to cause him to retain only highly learned material and have been clinical found to be mild.  His memory problems with regard to medications and directions are fully compensated in the 30 percent rating which provides an example of mild memory loss such as forgetting direction and recent events.  

In addition, the Veteran's occasional nightmares are adequately considered in the 30 percent rating which provides an example of chronic sleep impairment.  The Veteran's occasional distressing dreams/nightmares have not been shown to cause major problems with his everyday activities or his social life.  

Although the Veteran divorced his wife in approximately 2007, he subsequently established and maintained a relationship with a girlfriend for several years, and currently lives with her; thus, he has adequately been able to establish and maintain an effective social relationship.  

The Veteran's anxiety disorder has not been manifested by the majority of the examples listed in the ratings for a 50, 70,or 100 percent rating.  Nor has he otherwise had symptoms which rise to those same levels of severity.  He has reported panic attacks with the exception of a complaint of such in a 2015 written statement, but denied such on examination and has not been shown to be able to diagnosis a true panic attack.  Moreover, he has not been shown to have chronically impaired judgment.  Although his judgment was noted to be limited in 2006 and 2007, it was intact/fair in 2008, 2009, 2010, 2012, and 2014.  Importantly, even when it was noted to be limited, he still had a GAF score of 60.

The Veteran has also not had suicide ideation, obsessional rituals which interfere with routine activities, impaired impulse control, spatial disorientation, grossly inappropriate behavior, persistent danger to himself or others, severe memory loss, disorientation to time or place, persistent delusions or hallucinations due to his service-connected disability, or an inability to establish and maintain effective relationships due to his service-connected disability.  He has had these symptoms occasionally during the appeal, and they have been attributed to his nonservice-connected psychiatric disability.  Although he contends that he can be argumentative, he has been cooperative with clinicians and at group therapy, and has the claims file does not contain evidence of assaultive behavior or arrests for violence or anger management issues.  He drives independently, does household chores, shops to include in large crowded stores, goes out to eat, and drinks coffee with friends.  While on medication, his memory has improved.  Although, he has his brother aid him with finances and medication, such is encompassed in a 30 percent rating, and no examiner has found that, in consideration of this help, he has impairment with reduced reliability and productivity.  The Board finds that the clinicians' findings are the most probative evidence of record.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Other considerations

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's acquired psychiatric disability related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran is in only receipt of service connection for the one disability noted above; thus, this not a case which involves an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), See also Doucette v. Shulkin, No. 15-2818 (Vet. App. Mar. 6, 2017).

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence reflects that the Veteran has not been employed during the rating period on appeal.  As noted above, VA examiners have consistently found that the Veteran's service-connected disability does not rise to the level of occupational and social impairment with more than occasional decease in work efficiency and intermittent periods to perform occupational tasks.  There is no competent credible evidence that the Veteran's disability prevents substantial gainful employment in some type of manual or sedentary occupation which does not require a high level of education or experience.  Accordingly, the Board finds that the matter of entitlement to a TDIU is not raised in the context of this claim. 
 

ORDER

Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified with features of posttraumatic stress disorder (PTSD) is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


